UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1666



CLAUDIA SANCHEZ GLOVER,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-693-CCB)


Submitted:   October 26, 2005             Decided:    November 14, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claudia Sanchez Glover, Appellant Pro Se. John Walter Sippel, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Sherri
Lanette Evans, OFFICE OF THE UNITED STATES ATTORNEY, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Claudia Sanchez Glover appeals a district court order

denying her motion for reconsideration.              We have reviewed the

record and the district court order and affirm substantially for

the reasons stated by the district court. See Glover v. Secretary,

HHS, No. CA-04-693-CCB (D. Md. May 2, 2005).*               We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      This court does not have jurisdiction to review the March 4,
2005 order dismissing Glover’s complaint because Glover failed to
file a timely notice of appeal from that order. When the United
States or its officer or agency is a party, the notice of appeal
must be filed no more than sixty days after the entry of the
district court’s final judgment or order, Fed. R. App. P.
4(a)(1)(B), unless the district court extends the appeal period
under Fed. R. App. P. 4(a)(5) or reopens the appeal period under
Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and
jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.
257, 264 (1978).    The district court’s order of dismissal was
entered on the docket on March 4, 2005.       Glover’s motion for
reconsideration did not toll the sixty day period because it was
not filed within ten days of the March 4 order. See Fed. R. App.
P. 4(a)(4). Glover’s notice of appeal was filed on June 6, 2005,
or beyond the sixty day appeal period from the March 4, 2005 order.

                                      - 2 -